Citation Nr: 0842830	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-09 557	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking to establish that the character of the 
appellant's discharge is not a bar to VA benefits. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1965 to May 
1971.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decisional letter of 
the Winston-Salem, North Carolina Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2006, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is of record.

In November 2004, the RO addressed appellant's claim de novo 
(finding that his character of discharge barred him from 
receiving VA benefits).  Regardless, the question of whether 
new and material evidence has been received to reopen such 
claim must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it on a de novo basis.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see 
also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claim accordingly.  
See also D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000) 
(finding that the new and material evidence analysis applies 
to the reopening of a claim that was originally disallowed 
because the claimant's veteran status was not established). 


FINDINGS OF FACT

1. An unappealed decisional letter in September 1984 denied 
the appellant's claim seeking to establish that the character 
of his discharge was not a bar to receiving VA benefits.

2. Evidence received since the September 1984 decisional 
letter does not tend to show that the appellant's character 
of discharge was not a bar to receiving VA benefits, does not 
relate to an unestablished fact necessary to establish basic 
eligibility to VA benefits, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim to establish that the character of the appellant's 
discharge is not a bar to VA benefits may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
require, in a claim to reopen a previously finally denied 
claim, that VA must notify a claimant of the evidence and 
information that is necessary to reopen a claim, the 
definition of new and material evidence, and of what evidence 
and information is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.

A review of the claims file shows that the appellant has not 
received notice that would comply with Kent.  However, he is 
not prejudiced by the lack of Kent compliant notice because 
his claim cannot be awarded as a matter of law.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (2007) (noting a lack of 
notice would not prejudice an appellant where "a benefit 
could not have been awarded as a matter of law"); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that 
where a claim is based on interpretation of the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law).  The appellant is trying 
to reopen a claim regarding his character of discharge.  The 
only new and material evidence that would suffice to reopen 
this claim would be a decision from a board of correction of 
records established under 10 U.S.C. § 1552 changing the 
character of his discharge or evidence finding that he was 
insane at the time of his punishable offenses.  

The record shows that the veteran has actual knowledge of the 
type of evidence that is needed to reopen his claim.  
Specifically, in the appellant's March 2006 substantive 
appeal and at the October 2006 hearing, he provided 
statements regarding his psychological condition.  It is also 
notable that an April 2005 letter informed the appellant he 
had been notified in September 1984 that the character of his 
discharge was a bar to VA benefits.  This letter told him he 
could ask a board of correction of records to change the 
character of his discharge.  At the October 2006 hearing, he 
expressed his understanding that applying for correction of 
his discharge status was likely the only way he could be 
found eligible for VA benefits.  

The appellant has not alleged that he has requested an 
upgraded discharge or that he was found to have been insane 
at the time of his punishable offenses.  Therefore, based on 
the facts of this case (which are not in dispute), there is 
no evidence the appellant could submit that would relate to 
an unestablished fact necessary to substantiate his claim or 
raise a reasonable possibility of substantiating his claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appellant is 
not prejudiced by a lack of notice with respect to his claim 
as the facts do not indicate a possibility that he could 
prevail on the merits of his claim to reopen (or on the 
merits of his underlying claim); it would needlessly tax VA 
resources to send the appellant notice that complies with 
Kent as his claim must be denied as a matter of law.  See 
Sabonis, 6 Vet. App. at 426.  

The appellant's pertinent service personnel records (SPRs) 
have been associated with his claims file.  The appellant has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

As noted above, the appellant was notified in September 1984 
that the character of his discharge constituted a bar to the 
payment of VA benefits.  This letter properly notified him of 
his appellate rights, and he did not appeal it.  Accordingly, 
it is final.  38 U.S.C.A. § 7105.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  
The Board notes that the appellant's claim that his discharge 
was not a bar to VA benefits was originally denied in 
September 1984 after he applied for loan guaranty benefits.  
While the current claim to reopen arose as a result of the 
appellant applying for service connection for PTSD, the claim 
is based on the same factual basis as that denied in 
September 1984, as the threshold issue of whether the 
appellant is eligible for VA benefits must be decided prior 
to adjudicating any claim for VA benefits.  

A claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in October 2004), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Under the relevant law, a "person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997), citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, a claimant must demonstrate qualifying 
service and character of discharge by a preponderance of 
evidence).  For purposes of VA benefits, a "veteran" is a 
person discharged or released from active service under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  If the former service member did not die 
in service, then pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by a 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A 
discharge under honorable conditions is binding on VA as to 
the character of discharge.  See 38 C.F.R. § 3.12(a).

Certain offenses act as a bar to entitlement to veterans' 
benefits.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  Benefits 
are not payable where the former service member was 
discharged or released by reason of the sentence of a general 
court martial.  38 C.F.R. § 3.12(c)(2).  Only a finding of 
insanity or a decision of a board of correction of records 
established under 10 U.S.C. § 1552 can establish basic 
eligibility to receive VA benefits in these circumstances.  
38 C.F.R. § 3.12(c)(6).
An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a); see Zang v. Brown, 8 
Vet. App. 246, 254 (1995) (finding that insanity must be due 
to a "disease" or that that a claimant "did not know or 
understand the nature or consequences of his act or that what 
he was doing was wrong").

An honorable discharge or discharge under honorable 
conditions issued through a board for correction of records 
established under authority of 10 U.S.C. § 1552 is final and 
conclusive on VA.  The action of the board sets aside any 
prior bar to benefits imposed under paragraph (c) or (d) of 
section 3.12.  38 C.F.R. § 3.12(e).

An honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed by 38 C.F.R. § 3.12(d): (1) The President's directive 
of January 19, 1977, initiating further action with respect 
to Presidential Proclamation 4313 of September 16, 1974; or 
(2) the Department of Defense's Special Discharge Review 
Program effective April 5, 1977; or (3) any discharge review 
program implemented after April 5, 1977, and not made 
applicable to all persons administratively discharged or 
released from active military, naval or air service under 
other than honorable conditions.  38 C.F.R. § 3.12(h).  

Evidence of record prior to 1984 included the appellant's DD 
Form 214 noting that the character of his discharge was under 
conditions other than honorable.  He was discharged based on 
the sentence of a general court martial and lost 1,035 days 
from his period of enlistment.  

SPRs show the appellant received non-judicial punishment 
several times while he was in Vietnam.  In September 1966, he 
was suspended for three months after recklessly driving a 
government vehicle and injuring a service comrade.  In 
October 1966, he was reduced from a Private to rank due to 
failure to check out with his section leader before leaving 
his Platoon area.  In January 1967, he had an unexcused 
absence for three hours.

Upon his return from Vietnam, SPRs show he was convicted by a 
summary court martial in August 1967 and November 1967 for 
charges related to being AWOL.  Records of October 1968 
special court martial proceedings show that the appellant was 
found guilty of charges of being AWOL during August 1968 and 
for failing to obey orders.  

December 1970 SPRs show the appellant was convicted by a 
general court martial in October 1970 for being AWOL from 
January 16, 1969 to September 26, 1970.  The records note 
that he had previously received nonjudicial punishments for 
offenses committed in January 1966, September 1966, October 
1966, January 1967, January 1968, and July 1968.  His 
sentence was a bad conduct discharge from service, forfeiture 
of all pay and allowances, and confinement at hard labor for 
nine months.

An October 1975 letter states that the President had granted 
the appellant a full and unconditional pardon and a clemency 
discharge to replace his less than honorable discharge.  A 
certificate notes that the clemency discharge was being 
granted in accordance with Presidential Proclamation 4313 of 
September 16, 1974.  A January 1976 Marine Corps Headquarters 
document notes that the appellant's file was being forwarded 
for preparation of a DD Form 215, DD Form 1953 pursuant to 
approved recommendation of the Presidential Clemency Board.  
The form indicates that the DD Form 215 was completed.

Evidence added to the record since September 1984 includes DD 
Form 215 stating that the original DD Form 214 should be 
corrected to read "DD Form 1953 issued pursuant to approved 
recommendation of Presidential Clemency Board."  

In his March 2006 VA Form 9, Substantive Appeal, the 
appellant stated that when he returned from Vietnam, he knew 
something was wrong with him psychologically, but he did not 
know how to get help.  He stated that everyone knew he was 
not the same person as when he went into the military.  He 
indicated that he was AWOL because he could not deal with how 
he was feeling after returning from Vietnam.  

At the October 2006 hearing, the appellant testified that he 
served in Vietnam from May 1966 to June 1967.  He said he was 
AWOL several times after returning from Vietnam, but that he 
always returned on his own.  He stated that one time he was 
AWOL because his mother's house had burned down and she had 
broken her leg trying to get out.  Additionally, towards the 
end of 1968 his father passed away and his brother was 
wounded in Vietnam.  The appellant reported that he had a 
drug problem when he returned from Vietnam and became 
antisocial, irritable, and withdrawn.  

In order for evidence to be new and material, it would have 
to tend to show either that the appellant had received an 
upgraded discharge pursuant to 10 U.S.C. § 1552 or that he 
had been found to be insane at the time he committed the 
offenses for which he received a general court martial 
sentence.  While the DD Form 215 is new evidence, it is not 
material, as it is redundant of evidence previously of record 
regarding the appellant receiving a DD Form 1953 pursuant to 
the recommendation of a Presidential Clemency Board.  As 
previously noted, an honorable or general discharge issued 
pursuant to Presidential Proclamation 4313 of September 16, 
1974 does not remove a bar to benefits.  38 C.F.R. § 3.12(h).

The testimony and statements provided by the appellant are 
also new; however, they are not material.  While the 
appellant's statements regarding his psychological condition 
when he returned from Vietnam are presumed credible, he is a 
layperson and is not competent to state whether he was 
insane, as he lacks the training to provide such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  He 
has not submitted (or indicated the existence of) competent 
(medical) evidence that he was insane by disease or that he 
did not know or understand the nature or consequences of his 
acts, or that what he was doing was wrong.  Zang v. Brown, 8 
Vet. App. 246, 254 (1995); VAOPGCPREC 20-97 (May 22, 1997).

Therefore, the evidence added to the record since September 
1984 does not relate to an unestablished fact necessary to 
substantiate the claim, does not raise a reasonable 
possibility of substantiating the claim, and is not material.  
Hence, the preponderance of the evidence is against the 
appellant's claim to reopen and it must be denied.


ORDER

The appeal seeking to reopen a claim to establish that the 
character of the appellant's discharge is not a bar to VA 
benefits is denied. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


